DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4-5, 7 and 10-11 of U.S. Patent No.11,318,975. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower than the pending claims.

Current application
Patent#11,318,975
Claim 1:
A charging unit for a configurable cart station, the charging unit comprising: 
a housing; 

a non-contact power supply device provided in the housing and configured to perform wireless changing of a plurality of stackable carts, the non-contact power supply device including a first non-contact power supply unit configured to perform wireless charging of a first stackable cart and a second contact power supply unit configured to perform wireless charging of a second stackable cart stacked immediately behind the first stackable cart; a first connector provided on a first edge of the housing and connectable to a second connector of a second charging unit for the configurable cart station; and a cart wheel guide extending on the housing from the first edge.
Claim 1:
A non-contact power supply unit, comprising: a plurality of connectable units, each including: 
a cart wheel guide; 
a non-contact power supply device configured to perform wireless charging of a plurality of stackable carts, the non-contact power supply device including a first non-contact power supply unit configured to perform wireless charging of a first stackable cart and a second contact power supply unit configured to perform wireless charging of a second stackable cart stacked immediately behind the first stackable cart; a first connector; and a second connector connectable to the first connector of another connectable unit, wherein a first connector of a first connectable unit of the plurality is connected to a second connector of a second connectable unit of the plurality, a second connector of the first connectable unit is connected to a first connector of a third connectable unit of the plurality, and the cart wheel guides of the plurality of connectable units are aligned when the connectable units of the plurality are connected to each other.
Claim 2:
The charging unit according to claim 1, further comprising: a second connector connectable to a first connector of a third charging unit for the configurable cart station.
Claim 1:
a second connector of the first connectable unit is connected to a first connector of a third connectable unit of the plurality

Claim 3:
The charging unit according to claim 2, wherein the second connector of the charging unit is on a second edge of the housing opposite to the first edge.
Claim 1:
a first connector; and a second connector connectable to the first connector of another connectable unit, wherein a first connector of a first connectable unit of the plurality is connected to a second connector of a second connectable unit of the plurality, a second connector of the first connectable unit is connected to a first connector of a third connectable unit of the plurality
Claim 4:
The charging unit according to claim 3, wherein the cart wheel guide extends from the first edge to the second edge.
Claim 3:
The non-contact power supply unit according to claim 1, wherein, in each of the connectable units, the cart wheel guide includes a first wheel guide and a second wheel guide extending in parallel to the first wheel guide, and the first and second non-contact power supply units are provided between the first wheel guide and the second wheel guide.
Claim 5:
The charging unit according to claim 1, wherein the cart wheel guide includes a first wheel guide and a second wheel guide extending in parallel to the first wheel guide, and the first and second non-contact power supply units are between the first wheel guide and the second wheel guide.
Claim 3:
The non-contact power supply unit according to claim 1, wherein, in each of the connectable units, the cart wheel guide includes a first wheel guide and a second wheel guide extending in parallel to the first wheel guide, and the first and second non-contact power supply units are provided between the first wheel guide and the second wheel guide.
Claim 6:
The charging unit according to claim 5, wherein each of the first and second wheel guides extends from the first edge of the housing.
Claim 3:
The non-contact power supply unit according to claim 1, wherein, in each of the connectable units, the cart wheel guide includes a first wheel guide and a second wheel guide extending in parallel to the first wheel guide, and the first and second non-contact power supply units are provided between the first wheel guide and the second wheel guide.
Claim 7:
The charging unit according to claim 1, wherein the cart wheel guide includes a first wheel placement region shaped such that a wheel of the first stackable cart will settle thereon by gravity and a second wheel placement region shaped such that a wheel of the second stackable cart will settle thereon by gravity, and
a distance between the first non-contact power supply unit and the second non-contact power supply unit is substantially the same as a distance between the first wheel placement region and the second wheel placement region.
Claim 4:
The non-contact power supply unit according to claim 1, wherein, in each of the connectable units, the cart wheel guide includes a first wheel placement region shaped such that a wheel of the first stackable cart will settle thereon by gravity and a second wheel placement region shaped such that a wheel of the second stackable cart will settle thereon by gravity, and a distance between the first non-contact power supply unit and the second non-contact power supply unit is substantially the same as a distance between the first wheel placement region and the second wheel placement region.
Claim 8:
The charging unit according to claim 1, wherein the non-contact power supply device includes a first light emitting device configured to emit light when a non- contact power receiving unit of the first stackable cart is above the first non-contact power supply unit and a second light emitting device configured to emit light when a non-contact power receiving unit of the second stackable cart is above the second non-contact power supply unit, and a distance between the first non-contact power supply unit and the second non-contact power supply unit is substantially the same as a distance between the first light emitting device and the second light emitting device.
Claim 5:
The non-contact power supply unit according to claim 1, wherein, in each of the connectable units, the non-contact power supply device includes a first light emitting device configured to emit light when a non-contact power receiving unit of the first stackable cart is above the first non-contact power supply unit and a second light emitting device configured to emit light when a non-contact power receiving unit of the second stackable cart is above the second non-contact power supply unit, and a distance between the first non-contact power supply unit and the second non-contact power supply unit is substantially the same as a distance between the first light emitting device and the second light emitting device.

Claim 9:
The charging unit according to claim 1, wherein the housing includes a ramp portion on a second edge thereof opposite to the first edge.
Claim 7:
The non-contact power supply unit according to claim 6, wherein the entry connectable unit includes a ramp.
Claim 10:
The charging unit according to claim 1, further comprising:
a wheel stop on a second edge of the housing opposite to the first edge.
Claim 11:
The non-contact power supply unit according to claim 10, wherein the terminal cart wheel guide includes a wheel stop.
Claim 11:
The charging unit according to claim 1, wherein the non-contact power supply device further includes a third non-contact power supply unit configured to perform wireless charging of a third stackable cart stacked immediately behind the second stackable cart.
Claim 10:
The non-contact power supply unit according to claim 6, further comprising: a terminal connectable unit including: a terminal cart wheel guide; a third non-contact power supply device configured to perform wireless charging of a stackable cart; and a fourth connector connectable to a first connector, wherein the terminal cart wheel guide is aligned with the cart wheel guides of the plurality connectable units when the fourth connector is connected to the first connector.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over MUSARU (JP2006101577, hereinafter MUSARU) in view of HO (US 2014/0368163 A1, hereinafter HO).

    PNG
    media_image1.png
    567
    803
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    583
    543
    media_image2.png
    Greyscale

As per claim 1, MUSARU discloses a charging unit for a configurable cart station, the charging unit comprising:
a housing (See Figs.1-2 and Par.32 disclose a pair of rails, each one of the rails comprising two rails 14a/15a and 14b/15b with a gap in between to accept and restrict wheels 6a, 6b. A base 17 comprising a power supply 13 carrying a coil 19);
a non-contact power supply device provided in the housing and configured to perform wireless changing of a plurality of stackable carts (See Fig.2, Item#19 and Par.33, disclose a wireless charging coil and Fig.1, Item#22 and Par.34, disclose a wireless charge receiving coil provided in the cart to receive wireless power from the wireless charging coil), the non-contact power supply device is used to charge a plurality of stackable carts (See Par.48, discloses the nested carts are charged simultaneously) and a cart wheel guide extending on the housing from the first edge (See Fig.2, Items#14a/15a and 14b/15b, disclose a cart wheel guide extending from one edge of the housing to the other). However MUSARU does not disclose the non-contact power supply device including a first non-contact power supply unit configured to perform wireless charging of a first stackable cart and a second contact power supply unit configured to perform wireless charging of a second stackable cart stacked immediately behind the first stackable cart; a first connector provided on a first edge of the housing and connectable to a second connector of a second charging unit for the configurable cart station.
HO discloses a modular non-contact power supply device including a first non-contact power supply unit configured to perform wireless charging of a first device and a second contact power supply unit configured to perform wireless charging of a device immediately behind the first device (See Fig.4, marked above, discloses a first charging base 20’ for charging a first device and a second charging base 20” for charging a second device); a first connector provided on a first edge of the housing and connectable to a second connector of a second charging unit for the configurable cart station (See Fig.3, discloses each charging base 20 has notches and sockets 34 and 32 which are placed on each side of every base to allow the base to connect to another base to expand the size of the charging surface in a modular way).
MUSARU and HO are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of MUSARU with that of HO by making the wireless charging rail into a segmented modular rail wherein each part is connected to the next via connectors for the benefit of increasing the configurability of the wireless charging mechanism to be able to provide to a different number of devices as needed.

As per claim 2, MUSARU and HO discloses the charging unit according to claim 1 as discussed above, further comprising:
a second connector connectable to a first connector of a third charging unit for the configurable cart station (See MUSARU Par.48, discloses the nested carts are charged simultaneously, HO, Fig.3, disclose a plurality of charging bases, including a 1st, 2nd, 3rd,4th and 5th base connected together using the sockets and notches 32,34 to charge a plurality of devices).

As per claim 3, MUSARU and HO discloses the charging unit according to claim 2 as discussed above, wherein the second connector of the charging unit is on a second edge of the housing opposite to the first edge (See HO, Fig.3, discloses each base comprising sockets and notches 32,34 on opposite sides of the base to enable each base to connect to another base on both sides).

As per claim 4, MUSARU and HO discloses the charging unit according to claim 3 as discussed above, wherein the cart wheel guide extends from the first edge to the second edge (See MUSARU, Fig.2, Items#15a and 15b, comprise outside wheel guides extending from one edge to another).

As per claim 5, MUSARU and HO discloses the charging unit according to claim 1 as discussed above, wherein the cart wheel guide includes a first wheel guide and a second wheel guide extending in parallel to the first wheel guide (See MUSARU, Fig.2, Items#14a/15a disclose a first wheel guide and 14b/15b disclose a second wheel guide parallel to the first wheel guide), and
the first and second non-contact power supply units are between the first wheel guide and the second wheel guide (See MUSARU, Fig.2, Item#13, discloses a power feeding unit between the wheel guides).

As per claim 6, MUSARU and HO discloses the charging unit according to claim 5 as discussed above, wherein each of the first and second wheel guides extends from the first edge of the housing (See MUSARU, Fig.2, Items#15a and 15b, comprise outside wheel guides extending from one edge to another).

As per claim 9, MUSARU and HO discloses the charging unit according to claim 1 as discussed above, wherein the housing includes a ramp portion on a second edge thereof opposite to the first edge (See MUSARU, Par.30, discloses a slope portion is formed to facilitate introduction f 5b and rear wheels 6a, 6b).

As per claim 11, MUSARU and HO discloses the charging unit according to claim 1 as discussed above, wherein the non-contact power supply device further includes a third non-contact power supply unit configured to perform wireless charging of a third stackable cart stacked immediately behind the second stackable cart (See MUSARU, Par.48, discloses the nested carts are charged simultaneously. Also see HO Fig.4, discloses a plurality of charging bases interconnected to provide charging to a plurality of devices and the combination would yield an expandable/modular wireless charging cart system which can be expanded by connecting a plurality of charging units to charge a variable number of carts as needed).
Claim(s) 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over MUSARU in view of HO and in further view of BYRAD (US 5,383,639, hereinafter BYRAD).
As per claim 7, MUSARU and HO disclose the charging unit according to claim 1 as discussed above, MUSARU further discloses a cart stopper at the end of the cart placement area (See Fig.2, Item#25 and Par.35) however MUSARU and HO do not disclose wherein the cart wheel guide includes a first wheel placement region shaped such that a wheel of the first stackable cart will settle thereon by gravity and a second wheel placement region shaped such that a wheel of the second stackable cart will settle thereon by gravity, and a distance between the first non-contact power supply unit and the second non-contact power supply unit is substantially the same as a distance between the first wheel placement region and the second wheel placement region.
BYRAD discloses a wheel stop provided at an end of a cart placement area (See Fig.7, Items#A and 80 and Col.3, line 55 to Col.4, line 4, disclose a wheel stop for securing the cart or
a plurality of stowed carts by securing the first cart and securing the rest of the carts to the first cart).
MUSARU, HO and BYRAD are analogous art since they all deal with shopping carts.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the invention to modify the invention disclosed by MUSARU and HO with that of BYRAD by adding a plurality of wheel stops -one for each nested cart- corresponding to the wireless charging units for the benefit of maintaining proper alignment between the charging coils and the receiving coils in the carts even under the force of a user pulling or returning a cart back to the charging corral area.

	As per claim 10, MUSARU and HO discloses the charging unit according to claim 1 as discussed above, however MUSARU and HO does not disclose further comprising: a wheel stop on a second edge of the housing opposite to the first edge.
BYRAD discloses a wheel stop provided at an end of a cart placement area (See Fig.7, Items#A and 80 and Col.3, line 55 to Col.4, line 4, disclose a wheel stop for securing the cart or
a plurality of stowed carts by securing the first cart and securing the rest of the carts to the first cart).
MUSARU, HO and BYRAD are analogous art since they all deal with shopping carts.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the invention to modify the invention disclosed by MUSARU and HO with that of BYRAD by adding a wheel stop on a second edge of the housing opposite to the first edge for the benefit of holding the carts in place under the force of retrieving of returning a cart to the cart return area.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over MUSARU in view of HO and in further view of PATMORE et al. (US 2019/0123598 A1, hereinafter PATMORE).
As per claim 8, MUSARU and HO disclose the charging unit according to claim 1 as discussed above, however MUSARU and HO does not disclose wherein the non-contact power supply device includes a first light emitting device configured to emit light when a non- contact power receiving unit of the first stackable cart is above the first non-contact power supply unit and a second light emitting device configured to emit light when a non-contact power receiving unit of the second stackable cart is above the second non-contact power supply unit, and a distance between the first non-contact power supply unit and the second non-contact power supply unit is substantially the same as a distance between the first light emitting device and the second light emitting device.
PATMORE discloses a non-contact power supply device for a transport device, wherein the non-contact power supply device includes a light emitting device configured to emit light when a non-contact power receiving unit of the cart is above the non-contact power supply device (See Par.64 and Fig.5, Item# I, disclose an indicator which provides visual or audible indication when the charge receiving device is aligned with the charge transmitting device).
MUSARU, HO and PATMORE are analogous art since they all deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by MUSARU and HO with that of PATMORE by adding the charging alignment indicator system for the benefit of providing an indication to the user when proper alignment is achieved or when additional adjustment is necessary.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED H OMAR/            Examiner, Art Unit 2859   

/EDWARD TSO/            Primary Examiner, Art Unit 2859